DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling means” and “said second mechanical retaining means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case, “coupling means” comprises a damping element and snap locking fasteners; and “said second mechanical retaining means” comprises snap locking fasteners.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 13-18, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “particular for sport activities”, it is unclear a protective helmet is for sport activities, including or not including different activities other than sport?
Claims 1 and 14 recite “ring-shaped damping element”, it is unclear the damping element has a shape arranged like a ring or the damping element is a ring itself? For the purpose of applying art, “ring-shaped” is interpreted as a shape arranged like a ring.
Claim 1 recites “the at least one ring-shaped dampening element” in lines 12,15 and then recites “ring-shaped damping element” in line 11, 19, it is unclear they are the same or different elements? For the purpose of applying art, “the at least one ring-shaped dampening element” is understood as at least one ring-shaped damping element.
Claim 1 recites “a rotational axis through an open center of the ring-shaped damping element configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet”, it is unclear how to define a rotational axis through an open center of the ring-shaped damping element as a theoretical rotation axis passing through a neck of a wearer of the helmet changes as the wearer changes the position of the neck.
Claim 1 recites “said second mechanical retaining means for allowing partial rotation or roto-translation of said second inner shell with respect to said first outer shell and further with respect to the rotation axis through the open center of the at least one ring-shaped damping element”, it is unclear that how the second mechanical retaining means (which comprises snap locking) can perform both the task of coupling the inner shell and outer shell and the task of allowing partial rotation/roto-translation of the inner shell with respect to the outer shell? Which structure of the mechanical retaining means can perform those tasks?
Claim 14 recites “the at least one ring-shaped damping element having a center hole configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet”, it is unclear how to define the orientation of the center hole of the ring-shaped damping element as a theoretical rotation axis passing through a neck of a wearer of the helmet changes as the wearer changes the position of the neck.
Claim 21 recites “the at least one toroid-shaped dampening element” in line 7, there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “toroid-shaped dampening element”, it is unclear the damping element has a shape arranged like a toroid or the damping element is a toroid itself? For the purpose of applying art, “toroid-shaped” is interpreted as a shape arranged like a ring.
Claim 21 recites “a rotational axis through a center opening of the toroid-shaped damping element configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet”, it is unclear how to define a rotational axis through a center opening of the toroid-shaped damping element as a theoretical rotation axis passing through a neck of a wearer of the helmet changes as the wearer changes the position of the neck.
Claim 21 recites “the at least one toroid-shaped dampening element” in lines 7,15, 17  and then recites “the toroid-shaped damping element” in line 8, it is unclear they are the same or different elements? For the purpose of applying art, “the at least one toroid-shaped dampening element” is understood as at least one toroid-shaped damping element.
Claim 21 recites “a portion one of the first outer protective shell or the second inner protective shell”, and claim 23 recites “the portion one of the first outer protective shell or the second inner protective shell”, it is unclear the Applicant wants to mention a portion of the first outer protective shell or a portion of the second inner protective shell or any portion else?
Claim 21 recites “a different portion of the first outer protective shell or the second inner protective shell”, it is unclear how to define a different portion as there is no compared part with a different portion in the claim, therefore it is unclear which portions the Applicant wants to differentiate. 
	Any remaining claims are rejected as depending from a rejected base claim. 
	In the art rejections below the claims have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8,13,21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 20150157083) in view of Schimpf(US 20120060251).
Regarding claim 1, Lowe teaches a protective helmet comprising: 
an outer protective cap (fig. 3, outer shell 74);
a first outer protective shell (fig. 3, outer layer 78) positioned inside and coupled to said outer protective cap; 
a second inner protective shell (fig. 3, inner layer 82) positioned inside and coupled to said first outer protective shell; and
coupling means (fig. 3, portion of layer 80 between limiters 75 and 77 and padding snaps 87) between said first outer protective shell and said second inner protective shell, said coupling means comprising first damping means (fig. 3, the middle layer 80 between the first limiter 75 and the second limiter 77) and second mechanical retaining means (fig. 3, padding snaps 87) spaced apart from each other and positioned in corresponding seats of the first outer protective shell and second inner protective shell (fig. 3);
said first damping means positioned at a top portion of the helmet and comprising damping element made of elastomeric material (para. [0028], the middle layer 60 (80) can be formed of expanded polyolefin, D3O, Poron; para. [0032], the middle layer can comprise expanded polypropylene), the at least damping element defining a rotational axis through a center of the damping element configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet (fig. 3), the at least damping element positioned between the first outer protective shell and the second inner protective shell (fig. 3);
said second mechanical retaining means (fig. 3, padding snaps 87) for allowing partial rotation or roto-translation of the second inner shell with respect to the first outer shell and further with respect to the rotation axis through the center of the damping element (para. [0050]).
Lowe does not teach a ring-shaped damping element with an open center. 
However, in the same field of endeavor, Schimpf teaches a foam ring-shaped damping element (fig. 14, para. [0060], element 23) with an open center made of elastomeric material (para. [0008],[0009], foamed materials including expanded polystyrene, expanded polypropylene are known in the art for absorbing shocks in protective helmets).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to add a ring-shaped damping element of Schimpf to the helmet of Lowe for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
Regarding claim 3, the modified helmet Lowe-Schimpf does not teach the at least one ring-shaped damping element made of elastomeric material has an outer crown and an inner crown securely coupled respectively to one or the other of first outer protective shell and the second inner protective shell. 
However, Schimpf teaches the at least one ring-shaped damping element (fig. 14, element 23) made of elastomeric material has an outer crown and an inner crown securely coupled respectively to one or the other of first outer protective shell (fig. 14, layer 7) and the second inner protective shell (fig. 14, layer 8).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf with the teaching of Schimpf that the ring-shaped damping element has an outer crown and an inner crown securely coupled respectively to one or the other of first outer protective shell and the second inner protective shell for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
Regarding claim 4, the modified helmet Lowe-Schimpf teaches said first outer protective shell (Lowe, fig. 3, outer layer 78) comprises a first seat (Lowe, fig. 3, limiter 75) for housing said at least one ring-shaped damping element made of elastomeric material having a support surface and a first inner edge, and said second inner protective shell (Lowe, fig. 3, inner layer 82) comprises a first protuberance (Lowe, fig. 3, limiter 77) having a first outer edge inserted into the open center of said at least one ring-shaped damping element made of elastomeric material (Lowe, fig. 3).
Regarding claim 5, the modified helmet Lowe-Schimpf does not teach said first inner edge of said first seat is solidly coupled to the outer crown of said at least one ring-shaped damping element made of elastomeric material, and said first outer edge of said first protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element made of elastomeric material.
However, Schimpf teaches components are joined by means of plug connections, adhesive connections or foamed connections (para. [0009]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf with the teaching of Schimpf that said first inner edge of said first seat is solidly coupled to the outer crown of said at least one ring-shaped damping element, and said first outer edge of said first protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
Regarding claim 6, the modified helmet Lowe-Schimpf teaches said second inner protective shell comprises a protrusion (fig. 3, limiter 77) having an outer edge inserted into the damping element (fig. 3, layer 80) and said first outer protective shell comprising a recess (fig. 3, limiter 75) for housing the damping element and the protrusion. 
The modified helmet Lowe-Schimpf does not explicitly teach said second inner protective shell comprises a second seat for housing said at least one ring-shaped damping element made of elastomeric material having a support surface and a second inner edge, and said first outer protective shell comprises a second protuberance having a second outer edge inserted into the open center of said at least one ring-shaped damping element made of elastomeric material.
However, Lowe teaches the recess-and-projection configuration of the first movement limiter and the second movement limiter can be reversed so that the first movement limiter is formed as a projection and the second movement limiter is formed as a recess or indent (para. [0036]). 
It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to switch the positions of the recess and projection of the modified helmet Lowe-Schimpf between the inner shell and outer shell as taught in para. [0036] of Lowe for the same benefit of limiting relative movement between the outer shell and the inner shell (Lowe, para. [0036]).
Then the modified helmet Lowe-Schimpf teaches said second inner protective shell comprises a second seat for housing said at least one ring-shaped damping element made of elastomeric material having a support surface and a second inner edge, and said first outer protective shell comprises a second protuberance having a second outer edge inserted into the open center of said at least one ring-shaped damping element made of elastomeric material.
Regarding claim 7, the modified helmet Lowe-Schimpf does not teach said second inner edge of said second seat is solidly coupled to the outer crown of said at least one ring-shaped damping element made of elastomeric material and said second outer edge of said second protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element made of elastomeric material.
However, Schimpf teaches components are joined by means of plug connections, adhesive connections or foamed connections (para. [0009]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf with the teaching of Schimpf that said second inner edge of said second seat is solidly coupled to the outer crown of said at least one ring-shaped damping element and said second outer edge of said second protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
Regarding claim 8, the modified helmet Lowe-Schimpf teaches the second inner protective shell is movable relative to the first outer protective shell and in that the second mechanical retaining means allow partial rotation or roto-translation of the second inner protective shell with respect to the first outer protective shell (Lowe, para. [0050]).
Regarding claim 13, the modified helmet Lowe-Schimpf teaches a plurality of the mechanical retaining means (Lowe, fig. 3, padding snaps 87).
Regarding claim 21, Lowe teaches a protective helmet comprising: 
an outer protective cap (fig. 3, outer shell 74);
a first outer protective shell (fig. 3, outer layer 78) positioned inside and coupled to said outer protective cap; 
a second inner protective shell (fig. 3, inner layer 82) positioned inside and coupled to said first outer protective shell; and
coupling means (fig. 3, the layer 80 between limiters 75 and 77 and padding snaps 87) between said first outer protective shell and said second inner protective shell, said coupling means comprising at least one damping means (fig. 3, the middle layer 80 between the first limiter 75 and the second limiter 77) defining a rotational axis through the center portion of the damping element configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet (fig. 3), the at least one damping element positioned between the first outer protective shell and the second inner protective shell (fig. 3).
Lowe does not teach toroid-shaped damping element with a center opening. 
However, in the same field of endeavor, Schimpf teaches a toroid-shaped damping element (fig. 14, para. [0060], element 23), wherein a portion of the first outer protective shell (fig. 14, layer 7) or the second inner protective shell (fig. 14, layer 8) is configured to be received by the center opening of the at least one toroid-shaped damping element and a different portion of the first outer protective shell or the second inner protective shell is configured to at least partially surround the at least one toroid-shaped damping element (fig. 14). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to add a toroid-shaped damping element of Schimpf to the helmet of Lowe for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
Regarding claim 22, the modified helmet Lowe-Schimpf teaches second mechanical retaining means (Lowe, fig. 3, padding snaps 87) for allowing partial rotation or roto-translation of said second inner shell with respect to said first outer shell and further with respect to the rotation axis through the center opening of the at least one toroid-shaped damping element (Lowe, para. [0050]).
Regarding claim 23, the modified helmet Lowe-Schimpf teaches the portion one of the first outer protective shell or the second inner protective shell is protrusion (Lowe, fig. 3, limiter 77) centered with respect to the rotational axis of the at least one toroid-shaped dampening element; and the different portion of the first outer protective shell or the second inner protective shell is a receptacle (Lowe, fig. 3, limiter 75) centered with respect to the rotational axis of the at least one toroid- shaped dampening element (Lowe, fig. 3).
Regarding claim 24, the modified helmet Lowe-Schimpf does not teach said at least one toroid-shaped damping element made of elastomeric material has an outer crown and an inner crown securely coupled respectively to one or the other of first outer protective shell and said second inner protective shell.
However, Schimpf teaches the at least one ring-shaped damping element (fig. 14, element 23) made of elastomeric material (para. [0008],[0009], foamed materials including expanded polystyrene, expanded polypropylene are known in the art for absorbing shocks in protective helmets) has an outer crown and an inner crown securely coupled respectively to one or the other of first outer protective shell (fig. 14, layer 7) and the second inner protective shell (fig. 14, layer 8).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf with the teaching of Schimpf that the ring-shaped damping element made of elastomeric material has an outer crown and an inner crown securely coupled respectively to one or the other of first outer protective shell and the second inner protective shell for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
Regarding claim 25, the modified helmet Lowe-Schimpf teaches said first outer protective shell (Lowe, fig. 3, outer layer 78) comprises a first seat (Lowe, fig. 3, limiter 75) for housing said at least one toroid-shaped damping element having a support surface and a first inner edge, and said second inner protective shell (Lowe, fig. 3, inner layer 82) comprises a first protuberance (Lowe, fig. 3, limiter 77) having a first outer edge inserted into the center opening of said at least one toroid-shaped damping element (Lowe, fig. 3).
Regarding claim 26, the modified helmet Lowe-Schimpf does not teach said first inner edge of said first seat is solidly coupled to the outer crown of said at least one toroid-shaped damping element made of elastomeric material, and said first outer edge of said first protuberance is solidly coupled to the inner crown of said at least one toroid-shaped damping element.
However, Schimpf teaches components are joined by means of plug connections, adhesive connections or foamed connections (para. [0009]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf with the teaching of Schimpf that said first inner edge of said first seat is solidly coupled to the outer crown of said at least one toroid-shaped damping element, and said first outer edge of said first protuberance is solidly coupled to the inner crown of said at least one toroid-shaped damping element for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 20150157083) and Schimpf(US 20120060251), as applied to claim 1 above, and further in view of Weber (US 20160316847).
Regarding claim 9, the modified helmet Lowe-Schimpf teaches the second mechanical retaining means comprises snap-locking means (Lowe, fig. 3, padding snaps 87) extending through an opening in layers of the multi-layer helmet (70) and couple layers of the multi-layer helmet together (Lowe, para. [0050]). 
The modified helmet Lowe-Schimpf does not show the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element suitable for engaging the snap-locking means of the male element and positioned in a corresponding seat of the other between the first outer shell or second inner shell.
However, in the same field of endeavor, Weber teaches in fig. 29 the band 1940 is inserted into a receptacle of the inner liner at one end, the other end is coupled to the outer liner via a mechanical cap. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf with the teaching of Weber that the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element positioned in a corresponding seat of the other between the first outer shell or second inner shell for the benefit of coupling the two layers together and providing greater deflection of the inner shell relative to the outer shell while still retaining the ability to return the layers back to their original positions (Weber, para. [0132]).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 20150157083) in view of Schimpf(US 20120060251) and Weber (US 20160316847).
Regarding claim 14, Lowe teaches a protective helmet comprising: 
an outer protective cap (fig. 3, outer shell 74);
a first outer protective shell (fig. 3, outer layer 78) positioned inside and coupled to said outer protective cap; 
a second inner protective shell (fig. 3, inner layer 82) positioned inside and coupled to said first outer protective shell; 
at least one damping element (fig. 3, portion of middle layer 80 between the first limiter 75 and the second limiter 77) made of elastomeric material and positioned at a top portion of the helmet (fig. 3, para. [0028], the middle layer 60 (80) can be formed of expanded polyolefin, D3O, Poron; para. [0032], the middle layer can comprise expanded polypropylene), the at least damping element positioned between the first outer protective shell and the second inner protective shell (fig. 3);
	a plurality of padding snaps (fig. 3, padding snaps 87) extending through an opening in layers of the multi- layer helmet (70) and coupling layers of the multi-layer helmet together (para. [0050]); the padding snaps spaced apart from the coupling of the at least damping element to the one of the first outer protective shell or second inner protective shell;
	wherein the second inner protective shell is movable relative to the first outer protective shell and in that the plurality of padding snaps allow partial rotation or roto-translation of the inner protective shell with respect to the first outer protective shell and further with respect to a rotation axis through the center of the at least one damping element (fig. 3, para. [0050]).
	Lowe does not teach ring-shaped damping element with a center hole. 
However, Schimpf teaches a foam ring-shaped damping element (fig. 14, para. [0060], element 23) made of elastomeric material (para. [0008],[0009], foamed materials including expanded polystyrene, expanded polypropylene are known in the art for absorbing shocks in protective helmets); the ring-shaped damping element positioned at a top portion of the helmet, having an outer crown and an inner crown securely coupled respectively to one or the other of the first outer protective shell and the second inner protective shell (fig. 14); the ring-shaped damping element having a center hole configured to be substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet (fig. 14).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to add a ring-shaped damping element of Schimpf to the helmet of Lowe for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
The modified helmet Lowe-Schimpf does not show a plurality of male elements positioned in first corresponding seats of one of the outer protective shell or second inner protective shell and a plurality of female elements positioned in second corresponding seats of the other between the first outer shell or second inner shell.
However, Weber teaches in fig. 29 the band 1940 is inserted into a receptacle of the inner liner at one end, the other end is coupled to the outer liner via a mechanical cap. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf with the teaching of Weber that a male element is positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element is positioned in a corresponding seat of the other between the first outer shell or second inner shell for the benefit of coupling the two layers together and providing greater deflection of the inner shell relative to the outer shell while still retaining the ability to return the layers back to their original positions (Weber, para. [0132]).
	Regarding claim 15, the modified helmet Lowe-Schimpf-Weber teaches said first outer protective shell (Lowe, fig. 3, outer layer 78) comprises a third seat (Lowe, fig. 3, limiter 75) for housing said at least one ring-shaped damping element having a support surface and a first inner edge, and said second inner protective shell (Lowe, fig. 3, inner layer 82) comprises a first protuberance (Lowe, fig. 3, limiter 77) having a first outer edge inserted into the center hole of said at least one ring-shaped damping element made of elastomeric material (Lowe, fig. 3 in view of element 23 of Schimpf).
	Regarding claim 16, the modified helmet Lowe-Schimpf-Weber does not teach said first inner edge of said third seat is solidly coupled to the outer crown of said at least one ring-shaped damping element, and said first outer edge of said first protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element.
	However, Schimpf teaches components are joined by means of plug connections, adhesive connections or foamed connections (para. [0009]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf-Weber with the teaching of Schimpf that said first inner edge of said third seat is solidly coupled to the outer crown of said at least one ring-shaped damping element, and said first outer edge of said first protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).
Regarding claim 17, the modified helmet Lowe-Schimpf-Weber teaches said second inner protective shell comprises a protrusion (fig. 3, limiter 77) having an outer edge inserted into the damping element (fig. 3, layer 80) and said first outer protective shell comprising a recess (fig. 3, limiter 75) for housing the damping element and the protrusion. 
The modified helmet Lowe-Schimpf-Weber does not explicitly teach said second inner protective shell comprises a fourth seat for housing said at least one ring-shaped damping element having a support surface and a second inner edge, and said first outer protective shell comprises a second protuberance having a second outer edge inserted into said at least one ring-shaped damping element.
However, Lowe teaches the recess-and-projection configuration of the first movement limiter and the second movement limiter can be reversed so that the first movement limiter is formed as a projection and the second movement limiter is formed as a recess or indent (para. [0036]). 
It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to switch the positions of the recess and projection of the modified helmet Lowe-Schimpf-Weber between the inner shell and outer shell as taught in para. [0036] of Lowe for the same benefit of limiting relative movement between the outer shell and the inner shell (Lowe, para. [0036]).
Then the modified helmet Lowe-Schimpf-Weber teaches said second inner protective shell comprises a fourth seat for housing said at least one ring-shaped damping element having a support surface and a second inner edge, and said first outer protective shell comprises a second protuberance having a second outer edge inserted into said at least one ring-shaped damping element.
Regarding claim 18, the modified helmet Lowe-Schimpf-Weber does not teach said second inner edge of said fourth seat is solidly coupled to the outer crown of said at least one ring- shaped damping element and said second outer edge of said second protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element.
However, Schimpf teaches components are joined by means of plug connections, adhesive connections or foamed connections (para. [0009]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the modified helmet Lowe-Schimpf-Weber with the teaching of Schimpf that said second inner edge of said fourth seat is solidly coupled to the outer crown of said at least one ring- shaped damping element and said second outer edge of said second protuberance is solidly coupled to the inner crown of said at least one ring-shaped damping element for the benefit of providing damping effect by compression of the ring-shaped element during a blow from the front, while the inner shell rotates backward together with the helmet (Schimpf, para. [0060]).

Response to Arguments
Applicant’s arguments filed 09/06/2022 have been fully considered. 
Applicant’s arguments with respect to claims 1,14 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. And these arguments are not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been discussed as analyzed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UYEN T NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732